On petition for rehearing it is contended that in view of our holding and order in the main opinion refusing to strike the counterclaim that we should have gone further and have held: (1) That the part of the answer (Sections Twenty and Twenty-one) alleging that the matters complained of were done in accordance with the directions of the will would be a complete defense to the bill for accounting if proven; and (2) That the portion of the answer setting up that the matter involved in said accounting is res adjudicata and would be a complete defense to said bill for accounting if proven.
On consideration we think the contention of petitioners would in the main necessarily follow from the holding in *Page 451 
the former opinion. The record discloses that the return and final accounting of the executor were approved by the probate judge and it is not suggested that his action in doing so was erroneous or that the accounting was in any respect irregular.
From this it follows that the order of the Chancellor refusing to strike Sections Twenty and Twenty-one of the answer should be and is hereby affirmed. Our former judgment reversing the order of the Chancellor dismissing the counterclaim is reaffirmed on rehearing.
Affirmed in part, reversed in part.
ELLIS, P. J., and TERRELL and BUFORD, J. J., concur.
WHITFIELD, C. J., and BROWN and DAVIS, J. J., concur in the opinion and judgment.